Case: 21-60424     Document: 00516476311         Page: 1     Date Filed: 09/19/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 19, 2022
                                  No. 21-60424
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Oscar Danilo Gonzales-Jimenes,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A213 544 246


   Before Davis, Smith, and Dennis, Circuit Judges.
   Per Curiam:*
          Oscar Danilo Gonzales-Jimenes, a native and citizen of Honduras,
   petitions for review of a decision of the Board of Immigration Appeals (BIA)
   affirming the immigration judge’s (IJ’s) denial of his application for asylum,




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60424      Document: 00516476311          Page: 2   Date Filed: 09/19/2022




                                    No. 21-60424


   withholding of removal, and protection under the Convention Against
   Torture (CAT).
          This court has the authority to review only the final decision of the
   BIA unless the underlying decision of the IJ influenced the BIA’s decision.
   Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). In Gonzales-Jimenes’s
   case, the BIA affirmed the findings and conclusions of the IJ. Therefore, we
   review both decisions. See id.
          The BIA’s legal conclusions are reviewed de novo. Orellana-Monson
   v. Holder, 685 F.3d 511, 517 (5th Cir. 2012). We review the BIA’s factual
   findings for substantial evidence, and we will not disturb such findings unless
   the evidence compels a contrary conclusion. Id. at 517-18.
          Gonzales-Jimenes argues that the BIA erred in affirming the IJ’s
   adverse credibility determination because the IJ did not consider the “totality
   of the circumstances” in evaluating his credibility and, instead, relied
   exclusively on the omissions from his credible fear interview.
          It is clear from the record, however, that the IJ and the BIA considered
   the “totality of the circumstances” in making the adverse credibility
   determination in Gonzales-Jimenes’s case. See Singh v. Sessions, 880 F.3d
   220, 225 (5th Cir. 2018). Moreover, under this court’s precedent, “an IJ
   may rely on any inconsistency or omission . . . so long as the totality of the
   circumstances establishes that an asylum applicant is not credible.”
   Arulnanthy v. Garland, 17 F.4th 586, 593 (5th Cir. 2021) (internal quotation
   marks and citation omitted). “This includes inconsistencies and omissions
   that arise when comparing an applicant’s statements in a credible-fear
   interview to his testimony at an immigration hearing.” Id.
          Gonzales-Jimenes has failed to demonstrate that no reasonable
   factfinder could make an adverse credibility ruling in his case. See Singh, 880
   F.3d at 225.     Thus, substantial evidence supports the BIA’s adverse




                                         2
Case: 21-60424        Document: 00516476311        Page: 3   Date Filed: 09/19/2022




                                    No. 21-60424


   credibility determination. See id. Without credible evidence, the BIA had no
   basis to grant asylum or withholding of removal. See Chun v. INS, 40 F.3d
   76, 79 (5th Cir. 1994). Accordingly, we will not disturb the agency’s denial
   of these claims.
          Gonzales-Jimenes argues that the BIA erred in affirming the IJ’s
   denial of CAT protection because the IJ applied the wrong standard in
   evaluating his CAT claim. The IJ found that Gonzales-Jimenes was not
   eligible for CAT protection because he had “failed to establish by clear and
   convincing evidence [that] the Honduran government [would] more likely
   than not torture him upon his return.” Gonzales-Jimenes complains that this
   is an incorrect statement of the standard because “torture” as defined under
   8 C.F.R. § 1208.18(a)(1) includes—in addition to torture instigated by the
   government—a government’s acquiescence to torture.
          As the BIA found, the IJ’s failure to use “precise” language in setting
   out the standard for evaluating a CAT claim was harmless error because
   Gonzales-Jimenes “had not independently established his CAT claim given
   his lack of credibility.” In cases where there is “no independent, non-
   testimonial evidence going to the likelihood of torture,” the adverse
   credibility finding is dispositive of a CAT claim. Arulnanthy, 17 F.4th at 598.
   Because Gonzales-Jimenes failed to produce such evidence, the BIA
   reasonably concluded that, given the lack of credible testimony, he had failed
   to meet his burden of proof for CAT protection. See id.
          The petition for review is DENIED.




                                         3